Citation Nr: 1515072	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1961 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a low back and neck disability.


FINDINGS OF FACT

1.  The Veteran's low back disability is not causally or etiologically related to his military service or caused or aggravated by his service-connected right ankle disability.

2.  The Veteran's cervical spine disability is not causally or etiologically related to his military service or caused or aggravated by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability is not result of disease or injury incurred in or aggravated during military service, nor is it secondary to his service-connected right ankle disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The Veteran's cervical spine disability is not result of disease or injury incurred in or aggravated during military service, nor is it secondary to his service-connected right ankle disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure the error in the timing of notice"). 

Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Letters sent to the Veteran in July 2009 and June 2012 included the criteria for establishing service connection, both on a direct basis and as secondary to a service-connected disability, as well as the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a statement of the case (SOC) in October 2012 after the June 2012 letter, reporting the results of its reviews of the issues on appeal and the text of the relevant portions of the VA regulations. 

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet. 

VA opinions with respect to the issues on appeal were obtained in October 2012. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2012 VA examination and opinions are sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinions with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

II.  Service Connection

The Veteran claims that he has a back and neck disability, secondary to his service-connected right ankle disability. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3) ; 3.309(a) (2014).  

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2. Vet. App. 614, 618 (1992).

The Veteran broke his right ankle in service and underwent surgery for this injury in service in February 1963.  The Veteran's service treatment records show no injury to his back or neck, or any specific complaints of back or neck pain.  

The Veteran later was granted service connection for the residuals of the right ankle fracture in a December 1996 rating decision.  

The Veteran contends that the problems in his back and neck stem from the injury to the right ankle in service, because he favored his leg all these years, which put pressure on his back and neck.  See, e.g., March 8, 2010 statement.  He has stated that he has had back and neck pain since his 30s.  See, e.g., October 2012 VA examination report; December 2012 VA-Form 9.

A January 2000 VA x-ray examination report shows a diagnosis of severe degenerative disk space narrowing at L5-S1 and moderate degenerative disk space narrowing at L4-5.  A January 2001 VA treatment record shows an assessment of degenerative joint disease causing chronic low back pain.  VA x-ray examination in December 2006 also shows minimal degenerative disk space narrowing at C6-C7 with minimal osteophyte encroachment of foramen bilaterally at this level.  In addition a June 2007 VA x-ray examination of the lumbar spine continues to show degenerated disk space narrowing at L4/L5 and L5/S1.

Private treatment records note treatment for chronic low back pain and neck pain in 2008 and 2009.  A letter from the treating physician included with the records notes that the Veteran had been treated for low back and neck pain since 2004.

Thus, the evidence establishes that the Veteran has a present back and neck disability.  The remaining issue is whether these disabilities are related to his service-connected right ankle disability and/ or his military service.

The Veteran underwent a VA examination in October 2012 to resolve the etiology of his neck and back disabilities.  The examiner noted the Veteran's contentions including that after he broke his right ankle in service he favored his right leg, which put stress on the leg.  It was further noted that the Veteran contended that one leg was shorter than the other.  The Veteran denied any complications or further treatment of his right ankle after the fractured healed in service.  The examiner noted the diagnosis of degenerative disc disease of the lumbar spine per imaging in 2000 and found no objective evidence of bilateral lower extremity radiculopathy on examination.  The examiner further noted that the Veteran reported that after service he worked in manufacturing management (foreman) for 20 years from 1965 to 1985.  Then he started his own t-shirt screening printing business, which he did until he retired in 1998.  The Veteran denied that his service-connected right ankle or his back or neck disabilities stopped him from working.

After examining the Veteran, the examiner found that the Veteran's back disability was less likely than not caused by, or a result of, or aggravated by the Veteran's service-connected residuals of right ankle fracture.  The rationale was that the service treatment records showed that the Veteran's right medial malleolus (the bony prominence on the medial side of the ankle) was fractured in service, not the joint space itself, and that this would not have affected the length of the leg.  Examination that day revealed symmetric leg lengths.  Gait also was fairly normal in weight distribution without any lurching or abnormal lordosis, which would cause undue stress on the back.  The examiner noted that the Veteran's back condition was demonstrated on x-rays in 2000, when the Veteran was 56 years-old, which was not unexpected at that age.  The examiner further determined that the prior episodes of back pain (in his 30s) were likely strains/ mechanical in nature associated with specific activities (occupational or otherwise), which were generally self-limited and episodes not necessarily related to each other.  The examiner commented that there was no history of trauma to the lumbar spine due to the service-connected right ankle disability.  It was noted that in general, non-traumatic degenerative changes of the vertebrae were consistent with aging and that there was no credible scientific data to support the claim that these changes were caused by the ankle disability.  Finally, the examiner commented that the location of the Veteran's right ankle fracture (medial malleolus) and how well it healed (demonstrated by good functional range and gait) also contradicted any claimed association between the two conditions.

With respect to the cervical spine disability, the examiner noted the diagnosis of degenerative disc disease per imaging in 2006.  The Veteran reported that his neck pain started five or six years ago, when his chiropractor found a bone out of place and popped it back in.  After examining the Veteran, the examiner found that the Veteran's cervical spine disability was less likely as not caused by, or a result of, or aggravated by the Veteran's service-connected residuals of right ankle fracture.  The rationale was that the Veteran's neck disability was demonstrated on x-rays in 2006, when he was 62 years-old, which was consistent with the aging process.  The examiner further noted that there was no history of trauma to the cervical spine due to the right ankle disability.  The examiner also found that there was absolutely no relationship between the two disparate conditions, which were anatomically quite distant and pathomechanically different from each other.

In a December 2012 statement along with his VA Form 9, the Veteran stated that chiropractors had told him that his problems with his back and neck were due to a right leg injury.  However, the Veteran is not service-connected for any disability of the right leg.

Here, although the evidence shows that the Veteran has been diagnosed with arthritis of the back and neck, the evidence does not show that it is related to his service-connected right ankle disability or his military service.  The October 2012 medical opinion of record notes that even considering the Veteran's subjective complaints of pain related to favoring his right leg from the injury to the right ankle, the evidence did not show that the right ankle disability caused or aggravated the back or neck disabilities.  The rationale was that the Veteran's fracture to the right ankle would not have resulted in shortening of the right leg, due to the nature of the injury, contrary to the Veteran's assertions; the timing of the diagnoses of degenerative arthritis in the neck and back were when the Veteran was in his late 50s/ early 60s, which was consistent with his age; and there was no evidence of traumatic injury to the neck or back as a result of the right ankle disability.  The examiner also noted that on objective evaluation there was no evidence of an abnormal gait, contrary to the Veteran's assertions that he favored his right leg.  

There is absent from the record competent medical evidence linking any current arthritis of the neck and back to the Veteran's service-connected right ankle disability or service.  No medical professional provides findings or opinions to that effect.  There is simply a lack of any medical evidence demonstrating that his arthritis of the back and neck are related to the right ankle disability or military service.  A presumption of service incurrence for arthritis may not be made as there is no indication of any degenerative changes prior to 2000, many years after service.  38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the Veteran's belief that he has a neck and back disorder related to his service-connected right ankle disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability, is denied.

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right ankle disability, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


